Exhibit 10.1

 

Execution Version

 

VERICEL CORPORATION

 

$25,000,000

 

COMMON STOCK

 

SALES AGREEMENT

 

October 10, 2016

 

Cowen and Company, LLC

599 Lexington Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Vericel Corporation, a Michigan corporation (the “Company”), confirms its
agreement (this “Agreement”) with Cowen and Company, LLC (“Cowen”), as follows:

 

1.             Issuance and Sale of Shares.  The Company agrees that, from time
to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through Cowen, acting as
agent and/or principal, shares (the “Placement Shares”) of the Company’s common
stock, no par value per share (the “Common Stock”), having an aggregate offering
price of up to $25,000,000.  Notwithstanding anything to the contrary contained
herein, the parties hereto agree that compliance with the limitation set forth
in this Section 1 on the number of shares of Common Stock issued and sold under
this Agreement shall be the sole responsibility of the Company, and Cowen shall
have no obligation in connection with such compliance.  The issuance and sale of
Common Stock through Cowen will be effected pursuant to the Registration
Statement (as defined below) filed by the Company and declared effective by the
Securities and Exchange Commission (the “Commission”), although nothing in this
Agreement shall be construed as requiring the Company to use the Registration
Statement (as defined below) to issue the Common Stock.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-205336), including a base prospectus, relating to certain
securities, including the Common Stock, to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Placement Shares (the “Prospectus Supplement”) to
the base prospectus included as part of such registration statement.  The
Company has furnished to Cowen, for use by Cowen, copies of the prospectus
included as part of such registration statement, as supplemented by the
Prospectus Supplement, relating to the Placement Shares.  Except where the
context otherwise requires, such registration statement, and any post-effective
amendment thereto, as amended when it became effective, including all documents
filed as part thereof or incorporated by reference therein, and including

 

--------------------------------------------------------------------------------


 

any information contained in a Prospectus (as defined below) subsequently filed
with the Commission pursuant to Rule 424(b) under the Securities Act or deemed
to be a part of such registration statement pursuant to Rule 430B or 462(b) of
the Securities Act, is herein called the “Registration Statement.”  The base
prospectus, including all documents incorporated therein by reference, included
in the Registration Statement, as it may be supplemented by the Prospectus
Supplement, in the form in which such prospectus and/or Prospectus Supplement
have most recently been filed by the Company with the Commission pursuant to
Rule 424(b) under the Securities Act, together with any “issuer free writing
prospectus,” as defined in Rule 433 of the Securities Act regulations (“Rule
433”), relating to the Placement Shares that (i) is required to be filed with
the Commission by the Company or (ii) is exempt from filing pursuant to Rule
433(d)(5)(i), in each case in the form filed or required to be filed with the
Commission or, if not required to be filed, in the form retained in the
Company’s records pursuant to Rule 433(g), is herein called the “Prospectus.”
Any reference herein to the Registration Statement, the Prospectus or any
amendment or supplement thereto shall be deemed to refer to and include the
documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to the Electronic Data Gathering Analysis and Retrieval system
(“EDGAR”).

 

2.             Placements.  Each time that the Company wishes to issue and sell
the Placement Shares hereunder (each, a “Placement”), it will notify Cowen by
email notice (or other method mutually agreed to in writing by the parties) (a
“Placement Notice”) containing the parameters in accordance with which it
desires the Placement Shares to be sold, which shall at a minimum include the
number of Placement Shares to be issued, the time period during which sales are
requested to be made, any limitation on the number of Placement Shares that may
be sold in any one Trading Day (as defined in Section 3) and any minimum price
below which sales may not be made, a form of which containing such minimum sales
parameters necessary is attached hereto as Schedule 1. The Placement Notice
shall originate from any of the individuals from the Company set forth on
Schedule 2 (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals from Cowen
set forth on Schedule 2, as such Schedule 2 may be amended from time to time.
The Placement Notice shall be effective upon receipt by Cowen unless and until
(i) in accordance with the notice requirements set forth in Section 4, Cowen
declines to accept the terms contained therein for any reason, in its sole
discretion, (ii) the entire amount of the Placement Shares have been sold, (iii)
in accordance with the notice requirements set forth in Section 4, the Company
suspends or terminates the Placement Notice for any reason, in its sole
discretion, (iv) the Company issues a subsequent Placement Notice with
parameters superseding those on the earlier dated Placement Notice, or (v) the
Agreement has been terminated under the provisions of Section 11.  The amount of
any discount, commission or other compensation to be paid by the Company to
Cowen in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 3.  It is expressly acknowledged
and agreed that neither the Company nor Cowen will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to Cowen and Cowen does not decline such
Placement Notice pursuant to the terms set forth above, and then

 

2

--------------------------------------------------------------------------------


 

only upon the terms specified therein and herein.  In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice will control.

 

3.             Sale of Placement Shares by Cowen.  Subject to the terms and
conditions herein set forth, upon the Company’s delivery of a Placement Notice,
and unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, Cowen, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices and applicable state and federal laws, rules and regulations and the
rules of the NASDAQ Stock Market LLC (“Nasdaq”) to sell such Placement Shares up
to the amount specified, and otherwise in accordance with the terms of such
Placement Notice.  Cowen will provide written confirmation to the Company
(including by email correspondence to each of the individuals of the Company set
forth on Schedule 2, if receipt of such correspondence is actually acknowledged
by any of the individuals to whom the notice is sent, other than via auto-reply)
no later than the opening of the Trading Day (as defined below) immediately
following the Trading Day on which it has made sales of Placement Shares
hereunder setting forth the number of Placement Shares sold on such day, the
volume-weighted average price of the Placement Shares sold, and the Net Proceeds
(as defined below) payable to the Company.  Cowen may sell Placement Shares by
any method permitted by law deemed to be an “at the market offering” as defined
in Rule 415 of the Securities Act, including without limitation sales made
through Nasdaq, on any other existing trading market for the Common Stock or to
or through a market maker.  If expressly authorized by the Company in a
Placement Notice, Cowen may also sell Placement Shares in negotiated
transactions. Notwithstanding the provisions of Section 6(ii), Cowen shall not
purchase Placement Shares for its own account as principal unless expressly
authorized to do so by the Company in a Placement Notice.  The Company
acknowledges and agrees that (i) there can be no assurance that Cowen will be
successful in selling Placement Shares, and (ii) Cowen will incur no liability
or obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by Cowen to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3. For
the purposes hereof, “Trading Day” means any day on which the Company’s Common
Stock is purchased and sold on the principal market on which the Common Stock is
listed or quoted.

 

4.             Suspension of Sales.

 

(a)           The Company or Cowen may, upon notice to the other party in
writing (including by email correspondence to each of the individuals of the
other party set forth on Schedule 2, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed promptly by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other party set forth on Schedule 2), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair either
party’s obligations with respect to any Placement Shares sold hereunder prior to
the receipt of such notice.  Each of the parties agrees that no such notice
under this Section 4 shall be effective against the other unless it is made to
one of the individuals named on Schedule 2 hereto, as such schedule may be
amended from time to time.

 

3

--------------------------------------------------------------------------------


 

(b)           Notwithstanding any other provision of this Agreement, during any
period in which the Company is in possession of material non-public information,
the Company and Cowen agree that (i) no sale of Placement Shares will take
place, (ii) the Company shall not request the sale of any Placement Shares, and
(iii) Cowen shall not be obligated to sell or offer to sell any Placement
Shares.

 

5.             Settlement.

 

(a)           Settlement of Placement Shares.  Unless otherwise specified in the
applicable Placement Notice, settlement for sales of Placement Shares will occur
on the third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date” and the first such settlement date, the “First Delivery
Date”).  The amount of proceeds to be delivered to the Company on a Settlement
Date against receipt of the Placement Shares sold (the “Net Proceeds”) will be
equal to the aggregate sales price received by Cowen at which such Placement
Shares were sold, after deduction for (i) Cowen’s commission, discount or other
compensation for such sales payable by the Company pursuant to Section 2 hereof,
(ii) any other amounts due and payable by the Company to Cowen hereunder
pursuant to Section 7(g) (Expenses) hereof, and (iii) any transaction fees
imposed by any governmental or self-regulatory organization in respect of such
sales.

 

(b)           Delivery of Placement Shares.  On or before each Settlement Date,
the Company will, or will cause its transfer agent to, electronically transfer
the Placement Shares being sold by crediting Cowen’s or its designee’s account
(provided Cowen shall have given the Company written notice of such designee
prior to the Settlement Date) at The Depository Trust Company through its
Deposit and Withdrawal at Custodian System or by such other means of delivery as
may be mutually agreed upon by the parties hereto which in all cases shall be
freely tradeable, transferable, registered shares in good deliverable form.  On
each Settlement Date, Cowen will deliver the related Net Proceeds in same day
funds to an account designated by the Company on, or prior to, the Settlement
Date. Cowen will be responsible for providing the instructions for delivery with
regard to the transfer of Placement Shares being sold.  The Company agrees that
if the Company, or its transfer agent (if applicable), defaults in its
obligation to deliver duly authorized Placement Shares on a Settlement Date
through no fault of Cowen, the Company agrees that in addition to and in no way
limiting the rights and obligations set forth in Section 9(a) (Indemnification
and Contribution) hereto, it will (i) hold Cowen harmless against any loss,
claim, damage, or reasonable and documented expense (including reasonable and
documented legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company and (ii) pay to Cowen (without
duplication) any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.

 

6.             Representations and Warranties of the Company.  Except as
disclosed in the Registration Statement, the Prospectus or any Prospectus
Supplement, the Company represents and warrants to, and agrees with, Cowen that,
unless such representation, warranty or agreement specifies otherwise, as of the
date of this Agreement, each Representation Date (as defined in Section 7(m)),
each date on which a Placement Notice is given, and any date on which Placement
Shares are sold hereunder:

 

4

--------------------------------------------------------------------------------


 

(a)           Compliance with Registration Requirements.  The Registration
Statement and any Rule 462(b) Registration Statement have been or will be
declared effective by the Commission under the Securities Act.  The Company has
complied to the Commission’s satisfaction with all requests of the Commission
for additional or supplemental information related to the Registration Statement
and the Prospectus.  No stop order suspending the effectiveness of the
Registration Statement or any Rule 462(b) Registration Statement is in effect
and no proceedings for such purpose have been instituted or are pending or, to
the knowledge of the Company, contemplated or threatened by the Commission.  The
Company meets the requirements for use of Form S-3 under the Securities Act.  As
of the date hereof, the sale of the Placement Shares hereunder meets the
requirements of General Instruction I.B.1 of Form S-3 and, as of any date on
which Placement Shares are sold, the sale of such Placement Shares either meets
the requirements of General Instruction I.B.1 or I.B.6 of Form S-3.

 

(b)           No Misstatement or Omission.  The Prospectus when filed complied
and, as amended or supplemented, if applicable, will comply in all material
respects with the Securities Act.  Each of the Registration Statement, any Rule
462(b) Registration Statement, the Prospectus and any post-effective amendments
or supplements thereto, at the time it became effective or its date, as
applicable, complied and as of each of the Settlement Dates, if any, complied in
all material respects with the Securities Act and did not and, as of each
Settlement Date, if any, did not and will not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as
amended or supplemented, as of its date, did not and, as of each of the
Settlement Dates, if any, will not contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The representations and warranties set forth in the two immediately
preceding sentences do not apply to statements in or omissions from the
Registration Statement, any Rule 462(b) Registration Statement, or any
post-effective amendment thereto, or the Prospectus, or any amendments or
supplements thereto, made in reliance upon and in conformity with information
relating to Cowen furnished to the Company in writing by Cowen expressly for use
therein.  There are no contracts or other documents required to be described in
the Prospectus or to be filed as exhibits to the Registration Statement which
have not been described or filed as required.

 

(c)           Offering Materials Furnished to Cowen.  The Company has delivered
to Cowen one complete copy of the Registration Statement and a copy of each
consent and certificate of experts filed as a part thereof, and conformed copies
of the Registration Statement (without exhibits) and the Prospectus, as amended
or supplemented, in such quantities and at such places as Cowen has reasonably
requested.

 

(d)           Not an Ineligible Issuer.  The Company currently is not an
“ineligible issuer,” as defined in Rule 405 of the rules and regulation of the
Commission.  The Company agrees to notify Cowen promptly upon the Company
becoming an “ineligible issuer.”

 

(e)           Distribution of Offering Material By the Company.  The Company has
not distributed and will not distribute, prior to the completion of Cowen’s
distribution of the Placement Shares, any offering material in connection with
the offer and sale of the Placement Shares other than the Prospectus or the
Registration Statement.

 

5

--------------------------------------------------------------------------------


 

(f)            The Sales Agreement.  This Agreement has been duly authorized,
executed and delivered by, and is a valid and binding agreement of, the Company,
enforceable in accordance with its terms, except as rights to indemnification
hereunder may be limited by applicable law and except as the enforcement hereof
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to or affecting the rights and remedies of creditors or by
general equitable principles.

 

(g)           Authorization of the Common Stock.  The Placement Shares, when
issued and delivered, will be duly authorized for issuance and sale pursuant to
this Agreement and, when issued and delivered by the Company against payment
therefor pursuant to this Agreement, will be duly authorized, validly issued,
fully paid and nonassessable.

 

(h)           No Applicable Registration or Other Similar Rights.  There are no
persons with registration or other similar rights to have any equity or debt
securities registered for sale under the Registration Statement or included in
the offering contemplated by this Agreement, except for such rights as have been
duly waived.

 

(i)            No Material Adverse Change.  Subsequent to the respective dates
as of which information is given in the Prospectus: (i) there has been no
material adverse change, or any development that would reasonably be expected to
result in a material adverse change, in the condition, financial or otherwise,
or in the earnings, business, operations or prospects, whether or not arising
from transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is called a “Material
Adverse Change”); (ii) the Company and its subsidiaries, considered as one
entity, have not incurred any material liability or obligation, indirect, direct
or contingent, not in the ordinary course of business nor entered into any
material transaction or agreement not in the ordinary course of business: and
(iii) there has been no dividend or distribution of any kind declared, paid or
made by the Company or, except for regular quarterly dividends publicly
announced by the Company or dividends paid to the Company or other subsidiaries,
by any of its subsidiaries on any class of capital stock or repurchase or
redemption by the Company or any of its subsidiaries of any class of capital
stock.

 

(j)            Independent Accountants.  PricewaterhouseCoopers LLP, who has
expressed its opinion with respect to the financial statements (which term as
used in this Agreement includes the related notes thereto) and supporting
schedules filed with the Commission or incorporated by reference as a part of
the Registration Statement and included in the Prospectus, is an independent
registered public accounting firm as required by the Securities Act and the
Exchange Act.

 

(k)           Preparation of the Financial Statements.  The financial statements
filed with the Commission as a part of or incorporated by reference in the
Registration Statement and included in the Prospectus present fairly, in all
material respects, the consolidated financial position of the Company and its
subsidiaries as of and at the dates indicated and the results of their
operations and cash flows for the periods specified.  The supporting schedules
included in or incorporated in the Registration Statement present fairly, in all
material respects, the information required to be stated therein.  Such
financial statements and supporting schedules have been prepared in conformity
with generally accepted accounting principles as applied in the United States
applied

 

6

--------------------------------------------------------------------------------


 

on a consistent basis throughout the periods involved, except as may be
expressly stated in the related notes thereto or, in the case of unaudited
interim financial statements, for normal year-end adjustments and the omission
of certain footnotes as permitted by the applicable rules of the Commission.  No
other financial statements or supporting schedules are required to be included
in or incorporated in the Registration Statement.  If required to be included,
the financial data set forth or incorporated in the Prospectus under the
captions “Ratio of Earnings to Fixed Charges” and “Selected Financial Data”
fairly present, in all material respects, the information set forth therein on a
basis consistent with that of the audited financial statements contained,
incorporated or deemed to be incorporated in the Registration Statement.

 

(l)            XBRL.  The interactive data in eXtensible Business Reporting
Language included or incorporated by reference in the each Registration
Statement fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

(m)          Incorporation and Good Standing of the Company and its
Subsidiaries.  The Company has been duly incorporated and is validly existing as
a corporation in good standing under the laws of the State of Michigan and has
corporate power and authority to own, lease and operate its properties and to
conduct its business as described in the Prospectus and to enter into and
perform its obligations under this Agreement.  The Company does not have a
significant subsidiary (as defined in Rule 1-02 (w) of Regulation S-X of the
Exchange Act).  The Company is duly qualified as a foreign corporation or
foreign partnership to transact business and is in good standing in the State of
Massachusetts and each other jurisdiction in which such qualification is
required, whether by reason of the ownership or leasing of property or the
conduct of business, except for such jurisdictions where the failure to so
qualify or to be in good standing would not, individually or in the aggregate,
result in a Material Adverse Change.  The Company does not own or control,
directly or indirectly, any corporation, association or other entity other than
the subsidiaries listed in Exhibit 21.1 to the Company’s Annual Report on Form
10-K for the most recently ended fiscal year and other than (i) those
subsidiaries not required to be listed on Exhibit 21.1 by Item 601 of Regulation
S-K under the Exchange Act and (ii) those subsidiaries formed since the last day
of the most recently ended fiscal year.

 

(n)           Capital Stock Matters.  The Common Stock conforms in all material
respects to the description thereof contained in the Prospectus.  All of the
issued and outstanding shares of Common Stock have been duly authorized and
validly issued, are fully paid and nonassessable and have been issued in
compliance with federal and state securities laws.  None of the outstanding
shares of Common Stock were issued in violation of any preemptive rights, rights
of first refusal or other similar rights to subscribe for or purchase securities
of the Company.  There are no authorized or outstanding options, warrants,
preemptive rights, rights of first refusal or other rights to purchase, or
equity or debt securities convertible into or exchangeable or exercisable for,
any capital stock of the Company or any of its subsidiaries other than those
accurately described in all material respects in the Prospectus.  The
description of the Company’s stock option, stock bonus and other stock plans or
arrangements, and the options or other rights granted thereunder, set forth in
the Prospectus accurately and fairly presents in all material respects the
information required to be shown with respect to such plans, arrangements,
options and rights.

 

7

--------------------------------------------------------------------------------


 

(o)           Non-Contravention of Existing Instruments; No Further
Authorizations or Approvals Required.  Neither the Company nor any of its
subsidiaries is in violation of its charter or by-laws or is in default (or,
with the giving of notice or lapse of time, would be in default) (“Default”)
under any indenture, mortgage, loan or credit agreement, note, contract,
franchise, lease or other instrument to which the Company or any of its
subsidiaries is a party or by which it or any of them may be bound, or to which
any of the property or assets of the Company or any of its subsidiaries is
subject (each, an “Existing Instrument”), except for such Defaults as would not,
individually or in the aggregate, result in a Material Adverse Change.  The
Company’s execution, delivery and performance of this Agreement and consummation
of the transactions contemplated hereby and by the Prospectus (i) have been duly
authorized by all necessary corporate action and will not result in any
violation of the provisions of the charter or by-laws of the Company or any
subsidiary, (ii) will not conflict with or constitute a breach of, or Default
under, or result in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or require the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, Defaults, liens,
charges or encumbrances as would not, individually or in the aggregate, result
in a Material Adverse Change and (iii) will not result in any violation of any
law, administrative regulation or administrative or court decree applicable to
the Company or any subsidiary.  No consent, approval, authorization or other
order of, or registration or filing with, any court or other governmental or
regulatory authority or agency, is required for the Company’s execution,
delivery and performance of this Agreement and consummation of the transactions
contemplated hereby and by the Prospectus, except such as have been obtained or
made by the Company and are in full force and effect under the Securities Act,
applicable state securities or blue sky laws and from the Financial Industry
Regulatory Authority (“FINRA”).

 

(p)           No Material Actions or Proceedings.  There are no legal or
governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened (i) against or affecting the Company or any of its
subsidiaries, (ii) which has as the subject thereof any officer or director of,
or property owned or leased by, the Company or any of its subsidiaries or (iii)
relating to environmental or discrimination matters, where in any such case (A)
there is a reasonable possibility that such action, suit or proceeding might be
determined adversely to the Company or such subsidiary and (B) any such action,
suit or proceeding, if so determined adversely, would reasonably be expected to
result in a Material Adverse Change or adversely affect the consummation of the
transactions contemplated by this Agreement.  No material labor dispute with the
employees of the Company or any of its subsidiaries exists or, to the Company’s
knowledge, is threatened or imminent.

 

(q)           All Necessary Permits, etc.  The Company and each subsidiary
possess such valid and current certificates, authorizations or permits issued by
the appropriate state, federal or foreign regulatory agencies or bodies
necessary to conduct their respective businesses, other than those the failure
to possess or own would not result in a Material Adverse Change, and neither the
Company nor any subsidiary has received any written notice of proceedings
relating to the revocation or modification of, or non-compliance with, any such
certificate, authorization or permit which, singly or in the aggregate, if the
subject of an unfavorable decision, ruling or finding, would result in a
Material Adverse Change.

 

8

--------------------------------------------------------------------------------


 

(r)            Tax Law Compliance.  The Company and its consolidated
subsidiaries have filed all necessary federal, state and foreign income,
property and franchise tax returns, or extensions therefor, which have been
required to be filed and have paid all taxes required to be paid by any of them
and, if due and payable, any related or similar assessment, fine or penalty
levied against any of them except as may be being contested in good faith and by
appropriate proceedings or where the failure to do so would not reasonably be
expected to result in a Material Adverse Change.  The Company has made adequate
charges, accruals and reserves in the applicable financial statements referred
to in Section 6(k) above in respect of all federal, state and foreign income,
property and franchise taxes for all periods as to which the tax liability of
the Company or any of its consolidated subsidiaries has not been finally
determined.

 

(s)            Company Not an “Investment Company”. The Company has been advised
of the rules and requirements under the Investment Company Act of 1940, as
amended (the “Investment Company Act”).  The Company is not, and after receipt
of payment for the Common Stock will not be, an “investment company” within the
meaning of Investment Company Act.

 

(t)            Insurance.  Each of the Company and its subsidiaries are insured
by insurers of recognized financial responsibility with policies in such amounts
and with such deductibles and covering such risks as are generally deemed
prudent and customary for the business for which it is engaged.  The Company has
no reason to believe that it or any subsidiary will not be able (i) to renew its
existing insurance coverage as and when such policies expire or (ii) to obtain
comparable coverage from similar institutions as may be necessary or appropriate
to conduct its business as now conducted and at a cost that would not result in
a Material Adverse Change.

 

(u)           No Price Stabilization or Manipulation.  The Company has not taken
and will not take, directly or indirectly, any action designed to or that might
be reasonably expected to cause or result in stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of the
Placement Shares.

 

(v)           Related Party Transactions.  There are no business relationships
or related-party transactions involving the Company or any subsidiary or any
other person required to be described in the Prospectus which have not been
described as required.

 

(w)          Exchange Act Compliance.  The documents incorporated or deemed to
be incorporated by reference in the Prospectus, at the time they were or
hereafter are filed with the Commission, complied and will comply in all
material respects with the requirements of the Exchange Act, and, when read
together with the other information in the Prospectus, at the Settlement Dates,
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

(x)           No Unlawful Contributions or Other Payments.  Neither the Company
nor any of its subsidiaries nor, to the best of the Company’s knowledge, any
director, officer, employee or agent of the Company or any subsidiary has (i)
used any corporate funds for any unlawful contribution, gift, entertainment or
other unlawful expense relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or

 

9

--------------------------------------------------------------------------------


 

employee from corporate funds; (iii) violated or is in violation of any
provision of the Foreign Corrupt Practices Act of 1977, as amended; or (iv) made
any bribe, rebate, payoff, influence payment, kickback or other unlawful
payment.

 

(y)           Compliance with Money Laundering Laws.  The operations of the
Company and its subsidiaries are and have been conducted at all times in
compliance with applicable financial recordkeeping and reporting requirements of
the Currency and Foreign Transactions Reporting Act of 1970, as amended, the
money laundering statutes of all jurisdictions, the rules and regulations
thereunder and any related or similar rules, regulations or guidelines, issued,
administered or enforced by any governmental agency (collectively, the “Money
Laundering Laws”) and no action, suit or proceeding by or before any court or
governmental agency, authority or body or any arbitrator involving the Company
or any of its subsidiaries with respect to the Money Laundering Laws is pending
or, the knowledge of the Company, threatened.

 

(z)           Compliance with OFAC.  None of the Company, any of its
subsidiaries or, to the knowledge of the Company, any director, officer, agent,
employee or affiliate of the Company or any of its subsidiaries is currently
subject to any U.S. sanctions administered by the Office of Foreign Office
Control of the U.S. Department of the Treasury (“OFAC”); and the Company will
not, directly or indirectly, use the proceeds of the offering of the Placement
Shares hereunder, or lend, contribute or otherwise make available such proceeds
to any subsidiary, joint venture partner or other person or entity, for the
purpose of financing the activities of any person currently subject to any U.S.
sanctions administered by OFAC.

 

(aa)         Company’s Accounting System.  The Company maintains a system of
“internal control over financial reporting” (as such term is defined in Rule
13a-15(f) of the General Rules and Regulations under the Exchange Act (the
“Exchange Act Rules”)) that is designed to comply with the requirements of the
Exchange Act and has been designed by their respective principal executive and
principal financial officers, or under their supervision, to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations; (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with U.S. GAAP and
to maintain accountability for assets; (iii) access to assets is permitted only
in accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.  Except as described in the Prospectus, the Company’s internal
control over financial reporting is effective and since the end of the Company’s
most recent audited fiscal year, there has been (A) no material weakness in the
Company’s internal control over financial reporting (whether or not remediated)
and (B) no change in the Company’s internal control over financial reporting
that has materially affected, or is reasonably likely to materially affect, the
Company’s internal control over financial reporting.

 

(bb)         Disclosure Controls.  The Company maintains disclosure controls and
procedures (as such is defined in Rule 13a-15(e) of the Exchange Act Rules) that
are designed to comply with the requirements of the Exchange Act; such
disclosure controls and procedures have been designed to ensure that information
required to be disclosed by the Company in reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods specified in the Commission’s rules and forms, including
controls and

 

10

--------------------------------------------------------------------------------


 

procedures designed to ensure that such information is accumulated and
communicated to the Company’s management to allow timely decisions regarding
disclosures.  The Company has conducted evaluations of the effectiveness of
their disclosure controls as required by Rule 13a-15 of the Exchange Act.

 

(cc)         Compliance with Environmental Laws. Except as would not,
individually or in the aggregate, result in a Material Adverse Change
(i) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign law or regulation relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata) or
wildlife, including without limitation, laws and regulations relating to
emissions, discharges, releases or threatened releases of chemicals, pollutants,
contaminants, wastes, toxic substances, hazardous substances, petroleum and
petroleum products (collectively, “Materials of Environmental Concern”), or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Materials of Environmental Concern
(collectively, “Environmental Laws”), which violation includes, but is not
limited to, noncompliance with any permits or other governmental authorizations
required for the operation of the business of the Company or its subsidiaries
under applicable Environmental Laws, or noncompliance with the terms and
conditions thereof, nor has the Company or any of its subsidiaries received any
written communication, whether from a governmental authority, citizens group,
employee or otherwise, that alleges that the Company or any of its subsidiaries
is in violation of any Environmental Law; (ii) there is no claim, action or
cause of action filed with a court or governmental authority, no investigation
with respect to which the Company has received written notice, and no written
notice by any person or entity alleging potential liability for investigatory
costs, cleanup costs, governmental responses costs, natural resources damages,
property damages, personal injuries, attorneys’ fees or penalties arising out
of, based on or resulting from the presence, or release into the environment, of
any Material of Environmental Concern at any location owned, leased or operated
by the Company or any of its subsidiaries, now or in the past (collectively,
“Environmental Claims”), pending or, to the Company’s knowledge, threatened in
writing against the Company or any of its subsidiaries or any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law; and (iii) to the Company’s knowledge, there are no past or present actions,
activities, circumstances, conditions, events or incidents, including, without
limitation, the release, emission, discharge, presence or disposal of any
Material of Environmental Concern, that reasonably could result in a violation
of any Environmental Law or form the basis of a potential Environmental Claim
against the Company or any of its subsidiaries or against any person or entity
whose liability for any Environmental Claim the Company or any of its
subsidiaries has retained or assumed either contractually or by operation of
law.

 

(dd)         Intellectual Property.  The Company and its subsidiaries own or
possess the valid right to use all (i) patents, patent applications, trademarks,
trademark registrations, service marks, service mark registrations, Internet
domain name registrations, copyrights, copyright registrations, licenses, trade
secret rights (“Intellectual Property Rights”) and (ii) inventions, software,
works of authorships, trademarks, service marks, trade names, databases,
formulae, know how, Internet domain names and other intellectual property
(including trade secrets and other unpatented and/or unpatentable proprietary
confidential information, systems, or procedures) (collectively, “Intellectual
Property Assets”) necessary to conduct their respective

 

11

--------------------------------------------------------------------------------


 

businesses as currently conducted, and as proposed to be conducted and described
in the Prospectus.  The Company and its subsidiaries have not received any
opinion from their legal counsel concluding that any activities of their
respective businesses infringe, misappropriate, or otherwise violate, valid and
enforceable Intellectual Property Rights of any other person, and have not
received written notice of any challenge, which is to their knowledge still
pending, by any other person to the rights of the Company and its subsidiaries
with respect to any Intellectual Property Rights or Intellectual Property Assets
owned or used by the Company or its subsidiaries.  To the knowledge of the
Company, the Company and its subsidiaries’ respective businesses as now
conducted do not give rise to any infringement of, any misappropriation of, or
other violation of, any valid and enforceable Intellectual Property Rights of
any other person.  All licenses for the use of the Intellectual Property Rights
described in the Prospectus are valid, binding upon, and enforceable by or
against the parties thereto in accordance to its terms.  The Company has
complied in all material respects with, and is not in breach nor has received
any asserted or threatened claim of breach of any Intellectual Property license,
and the Company has no knowledge of any breach or anticipated breach by any
other person to any Intellectual Property license.  No claim has been made
against the Company alleging the infringement by the Company of any patent,
trademark, service mark, trade name, copyright, trade secret, license in or
other intellectual property right or franchise right of any person.  The Company
has taken all reasonable steps to protect, maintain and safeguard its
Intellectual Property Rights, including the execution of appropriate
nondisclosure and confidentiality agreements.  The consummation of the
transactions contemplated by this Agreement will not result in the loss or
impairment of or payment of any additional amounts with respect to, nor require
the consent of any other person in respect of, the Company’s right to own, use,
or hold for use any of the Intellectual Property Rights as owned, used or held
for use in the conduct of the business as currently conducted.

 

(ee)         FDA.  As to each product subject to the jurisdiction of the U.S.
Food and Drug Administration (“FDA”) under the Federal Food, Drug and Cosmetic
Act, as amended, and the regulations thereunder (“FDCA”) that is manufactured,
packaged, labeled, tested, distributed, sold, and/or marketed by the Company or
any of its subsidiaries (each such product, a “Product”), such Product is being
manufactured, packaged, labeled, tested, distributed, sold and/or marketed by
the Company in compliance with all applicable requirements under FDCA and
similar laws, rules and regulations relating to registration, investigational
use, premarket clearance, licensure, or application approval, good manufacturing
practices, good laboratory practices, good clinical practices, product listing,
quotas, labeling, advertising, record keeping and filing of reports, except
where the failure to be in compliance would not have a Material Adverse Change.
There is no pending, completed or, to the Company’s knowledge, threatened,
action (including any lawsuit, arbitration, or legal or administrative or
regulatory proceeding, charge, complaint, or investigation) against the Company
or any of its subsidiaries, and none of the Company or any of its subsidiaries
has received any notice, warning letter or other communication from the FDA or
any other governmental entity, which (i) contests the premarket clearance,
licensure, registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Product, (ii) withdraws its approval of, requests the recall,
suspension, or seizure of, or withdraws or orders the withdrawal of advertising
or sales promotional materials relating to, any Product, (iii) imposes a
clinical hold on any clinical investigation by the Company or any of its
subsidiaries, (iv) enjoins production at any facility of the Company or any of
its subsidiaries, (v) enters or proposes to enter into a consent decree of
permanent injunction with the Company or

 

12

--------------------------------------------------------------------------------


 

any of its subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse Change.
The properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws,
rules and regulations of the FDA. The Company has not been informed by the FDA
that the FDA will prohibit the marketing, sale, license or use in the United
States of any product proposed to be developed, produced or marketed by the
Company nor has the FDA expressed any concern as to approving or clearing for
marketing any product being developed or proposed to be developed by the
Company.

 

(ff)          Listing.  The Company is subject to and in compliance in all
material respects with the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act.  The Common Stock is registered pursuant to
Section 12(b) or Section 12(g) of the Exchange Act and is listed on the Nasdaq,
and the Company has taken no action designed to, or reasonably likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act or delisting the Common Stock from the Exchange, nor has the
Company received any notification that the Commission or Nasdaq is contemplating
terminating such registration or listing.

 

(gg)         Brokers.  Except for Cowen, there is no broker, finder or other
party that is entitled to receive from the Company any brokerage or finder’s fee
or other fee or commission as a result of any transactions contemplated by this
Agreement.

 

(hh)         No Outstanding Loans or Other Indebtedness.  There are no
outstanding loans, advances (except normal advances for business expenses in the
ordinary course of business) or guarantees or indebtedness by the Company to or
for the benefit of any of the officers or directors of the Company or any of the
members of any of them.

 

(ii) No Reliance.  The Company has not relied upon Cowen or legal counsel for
Cowen for any legal, tax or accounting advice in connection with the offering
and sale of the Placement Shares.

 

(jj) Cowen Purchases.  The Company acknowledges and agrees that Cowen has
informed the Company that Cowen may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell shares of Common Stock
for its own account while this Agreement is in effect, provided, that, (i) no
such purchase or sales shall take place while a Placement Notice is in effect
(except to the extent Cowen may engage in sales of Placement Shares purchased or
deemed to be purchased from the Company as a “riskless principal” or similar
capacity) and (ii) the Company shall not be deemed to have authorized or
consented to any such purchases or sales by Cowen.

 

(kk) Compliance with Laws.  The Company has not been advised, and has no reason
to believe, that it and each of its subsidiaries are not conducting business in
compliance with all applicable laws, rules and regulations of the jurisdictions
in which it is conducting business, except where failure to be so in compliance
would not result in a Material Adverse Change.

 

Any certificate signed by an officer of the Company and delivered to Cowen or to
counsel for Cowen in connection with this Agreement shall be deemed to be a
representation and warranty by the Company to Cowen as to the matters set forth
therein.

 

13

--------------------------------------------------------------------------------


 

The Company acknowledges that Cowen and, for purposes of the opinions to be
delivered pursuant to Section 7 hereof, counsel to the Company and counsel to
Cowen, will rely upon the accuracy and truthfulness of the foregoing
representations and hereby consents to such reliance.

 

7.             Covenants of the Company.  The Company covenants and agrees with
Cowen that:

 

(a)           Registration Statement Amendments.  After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by Cowen under the Securities Act (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act), (i) the Company will notify Cowen promptly of the
time when any subsequent amendment to the Registration Statement, other than
documents incorporated by reference, has been filed with the Commission and/or
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement (insofar as it relates to the transactions
contemplated hereby) or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon Cowen’s
reasonable request, any amendments or supplements to the Registration Statement
or Prospectus that, in Cowen’s reasonable opinion, may be necessary or advisable
in connection with the distribution of the Placement Shares by Cowen (provided,
however, that the failure of Cowen to make such request shall not relieve the
Company of any obligation or liability hereunder, or affect Cowen’s right to
rely on the representations and warranties made by the Company in this
Agreement); (iii) the Company will not file any amendment or supplement to the
Registration Statement or Prospectus, other than documents incorporated by
reference, relating to the Placement Shares or a security convertible into the
Placement Shares unless a copy thereof has been submitted to Cowen within a
reasonable period of time before the filing and Cowen has not reasonably
objected in writing thereto within two business days (provided, however, that
(A) the failure of Cowen to make such objection shall not relieve the Company of
any obligation or liability hereunder, or affect Cowen’s right to rely on the
representations and warranties made by the Company in this Agreement, (B) the
Company has no obligation to provide Cowen any advance copy of such filing or to
provide Cowen an opportunity to object to such filing if the filing does not
name Cowen and does not relate to the transaction herein provided, and (C) the
only remedy Cowen shall have with respect to the failure by the Company to
provide Cowen with such copy or the filing of such amendment or supplement
despite Cowen’s objection shall be to cease making sales under this Agreement)
and the Company will furnish to Cowen at the time of filing thereof a copy of
any document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus, other than documents incorporated by reference, to be filed with the
Commission as required pursuant to the applicable paragraph of Rule 424(b) of
the Securities Act, or in the case of any document to be incorporated therein by
reference, to be filed with the Commission as required pursuant to the Exchange
Act, within the time period prescribed (the determination to file or not to file
any amendment or supplement with the Commission under this Section 7(a) based on
the Company’s reasonable opinion or reasonable objections, shall be made
exclusively by the Company).

 

(b)           Notice of Commission Stop Orders.  The Company will advise Cowen,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of

 

14

--------------------------------------------------------------------------------


 

the suspension of the qualification of the Placement Shares for offering or sale
in any jurisdiction, or of the initiation or threatening of any proceeding for
any such purpose; and it will promptly use its commercially reasonable efforts
to prevent the issuance of any stop order or to obtain its withdrawal if such a
stop order should be issued.

 

(c)           Delivery of Prospectus; Subsequent Changes.  During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by Cowen under the Securities Act with respect to a pending sale of the
Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates (taking
into account any extensions available under the Exchange Act) all reports and
any definitive proxy or information statements required to be filed by the
Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any
other provision of or under the Exchange Act.  If during such period any event
occurs as a result of which the Prospectus as then amended or supplemented would
include an untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances then
existing, not misleading, or if during such period it is necessary to amend or
supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify Cowen to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance;
provided, however, that the Company may delay any such amendment or supplement
if, in the reasonable judgment of the Company, it is in the best interest of the
Company to do so, provided that no Placement Notice is in effect during such
time.

 

(d)           Listing of Placement Shares.  During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by Cowen
under the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on Nasdaq and to
qualify the Placement Shares for sale under the securities laws of such
jurisdictions as Cowen reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign corporation or dealer in securities or file a
general consent to service of process in any jurisdiction.

 

(e)           Delivery of Registration Statement and Prospectus.  The Company
will furnish to Cowen and its counsel (at the reasonable expense of the Company)
copies of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
any period in which a Prospectus relating to the Placement Shares is required to
be delivered under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as Cowen may from time to time reasonably request and, at Cowen’s request, will
also furnish copies of the Prospectus to each exchange or market on which sales
of the Placement Shares may be made; provided, however,

 

15

--------------------------------------------------------------------------------


 

that the Company shall not be required to furnish any document (other than the
Prospectus) to Cowen to the extent such document is available on EDGAR.

 

(f)            Earnings Statement.  The Company will make generally available to
its security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of
Section 11(a) and Rule 158 of the Securities Act, which requirement may be
satisfied by publicly filing the required information on EDGAR.

 

(g)           Expenses.  The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, in
accordance with the provisions of Section 11 hereunder, will pay the following
expenses all incident to the performance of its obligations hereunder,
including, but not limited to, expenses relating to (i) the preparation,
printing and filing of the Registration Statement and each amendment and
supplement thereto, of each Prospectus and of each amendment and supplement
thereto, (ii) the preparation, issuance and delivery of the Placement Shares,
(iii) the qualification of the Placement Shares under securities laws in
accordance with the provisions of Section 7(d) of this Agreement, including
filing fees (provided, however, that any fees or disbursements of counsel for
Cowen in connection therewith shall be paid by Cowen except as set forth in
(vii) below), (iv) the printing and delivery to Cowen of copies of the
Prospectus and any amendments or supplements thereto, and of this Agreement,
(v) the fees and expenses incurred in connection with the listing or
qualification of the Placement Shares for trading on Nasdaq, (vi) the filing
fees and expenses, if any, of the Commission, (vii) the filing fees and
associated legal expenses of Cowen’s outside counsel for filings with the FINRA
Corporate Financing Department (including, with respect to any required review
by FINRA), such legal expense reimbursement not to exceed $12,500 and,
(viii) the reasonable fees and disbursements of Cowen’s counsel in an amount not
to exceed $50,000.

 

(h)           Use of Proceeds.  The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”

 

(i)            Notice of Other Sales.  During the pendency of any Placement
Notice given hereunder, and for 3 trading days following the termination of any
Placement Notice given hereunder, the Company shall provide Cowen notice as
promptly as reasonably possible before it offers to sell, contracts to sell,
sells, grants any option to sell or otherwise disposes of any shares of Common
Stock (other than Placement Shares offered pursuant to the provisions of this
Agreement) or securities convertible into or exchangeable for Common Stock,
warrants or any rights to purchase or acquire Common Stock; provided, that such
notice shall not be required in connection with (i) the issuance, grant or sale
of Common Stock, options to purchase shares of Common Stock or Common Stock
issuable upon the exercise of options or other equity awards pursuant to the any
stock option, stock bonus or other stock plan or arrangement described in the
Prospectus or pursuant to any qualifying inducement award under Nasdaq rules,
(ii) the issuance of securities in connection with an acquisition, merger or
sale or purchase of assets, (iii) the issuance or sale of Common Stock pursuant
to any dividend reinvestment plan that the Company may adopt from time to time
provided the implementation of such is disclosed to Cowen in advance, (iv) any
shares of Common Stock issuable upon the exchange, conversion or redemption of
securities or the exercise of warrants, options or other rights in effect or
outstanding, or (v) the issuance or sale of shares of Common Stock, or
securities convertible into

 

16

--------------------------------------------------------------------------------


 

or exercisable for Common Stock, offered and sold in a privately negotiated
transaction to vendors, customers, investors, strategic partners or potential
strategic partners, financial institutions or other lenders in connection with
debt arrangements, and otherwise conducted in a manner so as not to be
integrated with the offering of Common Stock hereby and not for capital raising
purposes.  For avoidance of doubt, nothing herein shall be construed to restrict
the Company’s ability, or require the Company to provide notice to Cowen, to
file a registration statement with the Commission.

 

(j)            Change of Circumstances.  The Company will, at any time during a
fiscal quarter in which the Company intends to tender a Placement Notice or sell
Placement Shares, advise Cowen promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to Cowen pursuant to this Agreement.

 

(k)           Due Diligence Cooperation.  During the term of this Agreement, the
Company will reasonably cooperate with any reasonable due diligence review
conducted by Cowen or its agents in connection with the transactions
contemplated hereby, including, without limitation, providing information and
making available documents and senior corporate officers, during regular
business hours and at the Company’s principal offices, as Cowen may reasonably
request.

 

(l)            Required Filings Relating to Placement of Placement Shares.  The
Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act (each and every
filing under Rule 424(b), a “Filing Date”), which prospectus supplement will set
forth, within the relevant period, the amount of Placement Shares sold through
Cowen, the Net Proceeds to the Company and the compensation payable by the
Company to Cowen with respect to such Placement Shares (provided that the
Company may satisfy its obligations under this Section 7(l)(i) by effecting a
filing in accordance with the Exchange Act with respect to such information, and
(ii) at Cowen’s request, deliver such number of copies of each such prospectus
supplement to each exchange or market on which such sales were effected as may
be required by the rules or regulations of such exchange or market.

 

(m)          Representation Dates; Certificate.  On or prior to the First
Delivery Date and each time during the term of this Agreement the Company
subsequently thereafter (i) amends or supplements the Registration Statement or
the Prospectus relating to the Placement Shares (other than a prospectus
supplement filed in accordance with Section 7(l) of this Agreement or a
prospectus supplement relating solely to an offering other than the Placement
Shares) by means of a post-effective amendment, sticker, or supplement but not
by means of incorporation of document(s) by reference to the Registration
Statement or the Prospectus relating to the Placement Shares; (ii) files an
annual report on Form 10-K under the Exchange Act; (iii) files its quarterly
reports on Form 10-Q under the Exchange Act; or (iv) files a report on Form 8-K
containing amended financial information (other than an earnings release or
other information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K) under
the Exchange Act (each date of filing of one or more of the documents referred
to in clauses (i) through (iv) shall be a “Representation Date”); the Company
shall furnish Cowen (but in the case of clause (iv) above only if (1) a
Placement Notice is pending, (2) Cowen reasonably determines that the
information

 

17

--------------------------------------------------------------------------------


 

contained in such Form 8-K is material to a holder of Common Stock and (3) Cowen
requests such certificate within three (3) days after the filing of such
Form 8-K with the Commission) with a certificate, in the form attached hereto as
Exhibit 7(m) within three (3) Trading Days of any Representation Date if
requested by Cowen.  The requirement to provide a certificate under this
Section 7(m) shall be automatically waived for any Representation Date occurring
at a time at which no Placement Notice is pending, which waiver shall continue
until the earlier to occur of the date the Company delivers a Placement Notice
hereunder (which for such calendar quarter shall be considered a Representation
Date) and the next occurring Representation Date; provided, however, that such
waiver shall not apply for any Representation Date on which the Company files
its annual report on Form 10-K.  Notwithstanding the foregoing, if the Company
subsequently decides to sell Placement Shares following a Representation Date
when the Company relied on such waiver and did not provide Cowen with a
certificate under this Section 7(m), then before the Company delivers the
Placement Notice or Cowen sells any Placement Shares, the Company shall provide
Cowen with a certificate, in the form attached hereto as Exhibit 7(m), dated the
date of the Placement Notice.

 

(n)           Legal Opinion.  On or prior to the First Delivery Date and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause to be
furnished to Cowen a written opinion of Goodwin Procter LLP (“Company Counsel”),
and a written opinion of Dykema Gossett PLLC (“Company Local Counsel”), or other
counsel satisfactory to Cowen, in form and substance reasonably satisfactory to
Cowen and its counsel, dated the date that the opinion is required to be
delivered, modified, as necessary, to relate to the Registration Statement and
the Prospectus as then amended or supplemented; provided, however, that in lieu
of such opinions for subsequent Representation Dates, counsel may furnish Cowen
with a letter (a “Reliance Letter”) to the effect that Cowen may rely on a prior
opinion delivered under this Section 7(n) to the same extent as if it were dated
the date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented at such Representation Date).

 

(o)           Comfort Letter.  On or prior to the First Delivery Date and within
three (3) Trading Days of each Representation Date with respect to which the
Company is obligated to deliver a certificate in the form attached hereto as
Exhibit 7(m) for which no waiver is applicable, the Company shall cause its
independent accountants to furnish Cowen letters (the “Comfort Letters”), dated
the date the Comfort Letter is delivered, in form and substance reasonably
satisfactory to Cowen, (i) confirming that they are an independent registered
public accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to Cowen in connection with registered public
offerings (the first such letter, the “Initial Comfort Letter”) and
(iii) updating the Initial Comfort Letter with any information that would have
been included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.

 

18

--------------------------------------------------------------------------------


 

(p)           Market Activities.  The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Placement Shares or (ii) sell, bid for, or purchase the Common Stock to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Placement Shares other than Cowen; provided,
however, that the Company may bid for and purchase shares of its Common Stock in
accordance with Rule 10b-18 under the Exchange Act.

 

(q)           Insurance.  The Company and its subsidiaries shall maintain, or
cause to be maintained, insurance in such amounts and covering such risks as is
reasonable and customary for the business for which it is engaged.

 

(r)            Compliance with Laws.  The Company and each of its subsidiaries
shall use commercially reasonable efforts to maintain, or cause to be
maintained, all material environmental permits, licenses and other
authorizations required by federal, state and local law in order to conduct
their businesses as described in the Prospectus, and the Company and each of its
subsidiaries shall conduct their businesses, or cause their businesses to be
conducted, in substantial compliance with such permits, licenses and
authorizations and with applicable environmental laws, except where the failure
to maintain or be in compliance with such permits, licenses and authorizations
could not reasonably be expected to result in a Material Adverse Change.

 

(s)            Investment Company Act.  The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor its subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.

 

(t)            Securities Act and Exchange Act.  The Company will use its best
efforts to comply with all requirements imposed upon it by the Securities Act
and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.

 

(u)           No Offer to Sell.  Other than the Prospectus and any free writing
prospectus (as defined in Rule 405 under the Securities Act) approved in advance
by the Company and Cowen in its capacity as principal or agent hereunder,
neither Cowen nor the Company (including its agents and representatives, other
than Cowen in its capacity as such) will make, use, prepare, authorize, approve
or refer to any written communication (as defined in Rule 405 under the
Securities Act), required to be filed with the Commission, that constitutes an
offer to sell or solicitation of an offer to buy Common Stock hereunder

 

(v)           Sarbanes-Oxley Act.  The Company and its subsidiaries will use
commercially reasonable efforts to comply with all effective applicable
provisions of the Sarbanes-Oxley Act.

 

8.             Conditions to Cowen’s Obligations.  The obligations of Cowen
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the

 

19

--------------------------------------------------------------------------------


 

Company of its obligations hereunder, to the completion by Cowen of a due
diligence review satisfactory to Cowen in its reasonable judgment, and to the
continuing satisfaction (or waiver by Cowen in its sole discretion) of the
following additional conditions:

 

(a)           Registration Statement Effective.  The Registration Statement
shall be effective and shall be available for (i) all sales of Placement Shares
issued pursuant to all prior Placement Notices and (ii) the sale of all
Placement Shares contemplated to be issued by any Placement Notice.

 

(b)           No Material Notices.  None of the following events shall have
occurred and be continuing:  (i) receipt by the Company or any of its
subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; or (iv) the occurrence of any event that
makes any material statement made in the Registration Statement or the
Prospectus or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, related Prospectus or such
documents so that, in the case of the Registration Statement, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading and, that in the case of the Prospectus, it will not
contain any materially untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(c)           No Misstatement or Material Omission.  Cowen shall not have
advised the Company that the Registration Statement or any amendment or
supplement thereto, contains an untrue statement of fact that in Cowen’s
reasonable opinion is material, or omits to state a fact that in Cowen’s
reasonable opinion is material and is required to be stated therein or is
necessary to make the statements therein not misleading. Cowen shall not have
advised the Company that the Prospectus, or any amendment or supplement thereto,
contains an untrue statement of fact that in Cowen’s reasonable opinion is
material, or omits to state a fact that in Cowen’s reasonable opinion is
material and is required to be stated therein or is necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading.

 

(d)           Material Changes.  Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change, on a consolidated basis, in the
authorized capital stock of the Company or any Material Adverse Change or any
development that could reasonably be expected to result in a Material Adverse
Change, or any downgrading in or withdrawal of the rating assigned to any of the
Company’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any

 

20

--------------------------------------------------------------------------------


 

of the Company’s securities (other than asset backed securities), the effect of
which, in the case of any such action by a rating organization described above,
in the reasonable judgment of Cowen (without relieving the Company of any
obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

 

(e)                                  Company Counsel Legal Opinion.  Cowen shall
have received the opinions of each of Company Counsel and Company Local Counsel
required to be delivered pursuant to Section 7(n) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(n).

 

(f)                                   Cowen Counsel Legal Opinion.  Cowen shall
have received from Duane Morris LLP, counsel for Cowen, such opinion or
opinions, on or before the date on which the delivery of the Company Counsel
legal opinion is required pursuant to Section 7(n), with respect to such matters
as Cowen may reasonably require, and the Company shall have furnished to such
counsel such documents as they request for enabling them to pass upon such
matters.

 

(g)                                  Comfort Letter.  Cowen shall have received
the Comfort Letter required to be delivered pursuant to Section 7(o) on or
before the date on which such delivery of such Comfort Letter is required
pursuant to Section 7(o).

 

(h)                                 Representation Certificate.  Cowen shall
have received the certificate required to be delivered pursuant to
Section 7(m) on or before the date on which delivery of such certificate is
required pursuant to Section 7(m).

 

(i)                                     Secretary’s Certificate.  On or prior to
the First Delivery Date, Cowen shall have received a certificate, signed on
behalf of the Company by its corporate Secretary, in form and substance
reasonably satisfactory to Cowen and its counsel.

 

(j)                                    No Suspension.  Trading in the Common
Stock shall not have been suspended on Nasdaq.

 

(k)                                 Other Materials.  On each date on which the
Company is required to deliver a certificate pursuant to Section 7(m), the
Company shall have furnished to Cowen such appropriate further information,
certificates and documents as Cowen may have reasonably requested. All such
opinions, certificates, letters and other documents shall have been in
compliance with the provisions hereof. The Company will furnish Cowen with such
conformed copies of such opinions, certificates, letters and other documents as
Cowen shall have reasonably requested.

 

(l)                                     Securities Act Filings Made.  All
filings with the Commission required by Rule 424 under the Securities Act to
have been filed prior to the issuance of any Placement Notice hereunder shall
have been made within the applicable time period prescribed for such filing by
Rule 424.

 

(m)                             Approval for Listing.  The Placement Shares
shall either have been (i) approved for listing on Nasdaq, subject only to
notice of issuance, or (ii) the Company shall have filed an

 

21

--------------------------------------------------------------------------------


 

application for listing of the Placement Shares on Nasdaq at, or prior to, the
issuance of any Placement Notice.

 

(n)                                 No Termination Event.  There shall not have
occurred any event that would permit Cowen to terminate this Agreement pursuant
to Section 11(a).

 

9.                                      Indemnification and Contribution.

 

(a)                                 Company Indemnification.  The Company agrees
to indemnify and hold harmless Cowen, the directors, officers, partners,
employees and agents of Cowen and each person, if any, who (i) controls Cowen
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, or (ii) is controlled by or is under common control with Cowen (a
“Cowen Affiliate”) from and against any and all losses, claims, liabilities,
expenses and damages (including, but not limited to, any and all reasonable
investigative, legal and other expenses  incurred in connection with, and any
and all amounts paid in settlement (in accordance with Section 9(c)) of, any
action, suit or proceeding between any of the indemnified parties and any
indemnifying parties or between any indemnified party and any third party, or
otherwise, or any claim asserted), as and when incurred, to which Cowen, or any
such person, may become subject under the Securities Act, the Exchange Act or
other federal or state statutory law or regulation, at common law or otherwise,
insofar as such losses, claims, liabilities, expenses or damages arise out of or
are based, directly or indirectly, on (x) any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement or the
Prospectus or any amendment or supplement to the Registration Statement or the
Prospectus or in any free writing prospectus or in any application or other
document executed by or on behalf of the Company in connection with this
Agreement or based on written information furnished by or on behalf of the
Company filed in any jurisdiction in order to qualify the Common Stock under the
securities laws thereof or filed with the Commission, (y) the omission or
alleged omission to state in any such document a material fact required to be
stated in it or necessary to make the statements in it not misleading or (z) any
breach by any of the indemnifying parties of any of their respective
representations, warranties and agreements contained in this Agreement;
provided, however, that this indemnity agreement shall not apply to the extent
that such loss, claim, liability, expense or damage arises from the sale of the
Placement Shares pursuant to this Agreement and is caused directly or indirectly
by an untrue statement or omission or alleged untrue statement or omission made
in reliance upon and in conformity with the Agent’s Information.  This indemnity
agreement will be in addition to any liability that the Company might otherwise
have.

 

(b)                                 Cowen Indemnification.  Cowen agrees to
indemnify and hold harmless the Company and its directors and each officer of
the Company that signed the Registration Statement, and each person, if any, who
(i) controls the Company within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act or (ii) is controlled by or is under common
control with the Company (a “Company Affiliate”) against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
Section 9(a), as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendments thereto) or the Prospectus (or any amendment or
supplement thereto) or in any free writing prospectus in reliance upon and in
conformity with the Agent’s Information.

 

22

--------------------------------------------------------------------------------


 

(c)                                  Procedure.  Any party that proposes to
assert the right to be indemnified under this Section 9 will, promptly after
receipt of notice of commencement of any action against such party in respect of
which a claim is to be made against an indemnifying party or parties under this
Section 9, notify each such indemnifying party in writing of the commencement of
such action, enclosing a copy of all papers served, but the omission so to
notify such indemnifying party will not relieve the indemnifying party from
(i) any liability that it might have to any indemnified party otherwise than
under this Section 9 and (ii) any liability that it may have to any indemnified
party under the foregoing provision of this Section 9 unless, and only to the
extent that, such omission results in the forfeiture of substantive rights or
defenses by the indemnifying party. If any such action is brought against any
indemnified party and it notifies the indemnifying party of its commencement,
the indemnifying party will be entitled to participate in and, to the extent
that it elects by delivering written notice to the indemnified party promptly
after receiving notice of the commencement of the action from the indemnified
party, jointly with any other indemnifying party similarly notified, to assume
the defense of the action, with counsel reasonably satisfactory to the
indemnified party, and after notice from the indemnifying party to the
indemnified party of its election to assume the defense, the indemnifying party
will not be liable to the indemnified party for any legal or other expenses
except as provided below and except for the reasonable costs of investigation
subsequently incurred by the indemnified party in connection with the defense.
The indemnified party will have the right to employ its own counsel in any such
action, but the fees, expenses and other charges of such counsel will be at the
expense of such indemnified party unless (1) the employment of counsel by the
indemnified party has been authorized in writing by the indemnifying party,
(2) the indemnified party has reasonably concluded (based on advice of counsel)
that there may be legal defenses available to it or other indemnified parties
that are different from or in addition to those available to the indemnifying
party, (3) a conflict or potential conflict exists (based on advice of counsel
to the indemnified party) between the indemnified party and the indemnifying
party (in which case the indemnifying party will not have the right to direct
the defense of such action on behalf of the indemnified party) or (4) the
indemnifying party has not in fact employed counsel to assume the defense of
such action within a reasonable time after receiving notice of the commencement
of the action, in each of which cases the reasonable fees, disbursements and
other charges of counsel will be at the expense of the indemnifying party or
parties. It is understood that the indemnifying party or parties shall not, in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the reasonable fees, disbursements and other charges of more than
one separate firm admitted to practice in such jurisdiction at any one time for
all such indemnified party or parties. All such fees, disbursements and other
charges will be reimbursed by the indemnifying party promptly as they are
incurred after the indemnifying party receives a written invoice related to such
fees, disbursements and other charges. An indemnifying party will not, in any
event, be liable for any settlement of any action or claim effected without its
written consent.  No indemnifying party shall, without the prior written consent
of each indemnified party, settle or compromise or consent to the entry of any
judgment in any pending or threatened claim, action or proceeding relating to
the matters contemplated by this Section 9 (whether or not any indemnified party
is a party thereto), unless such settlement, compromise or consent includes an
unconditional release of each indemnified party from all liability arising or
that may arise out of such claim, action or proceeding.

 

(d)                                 Contribution.  In order to provide for just
and equitable contribution in circumstances in which the indemnification
provided for in the foregoing paragraphs of this

 

23

--------------------------------------------------------------------------------


 

Section 9 is applicable in accordance with its terms but for any reason is held
to be unavailable from the Company or Cowen, the Company and Cowen will
contribute to the total losses, claims, liabilities, expenses and damages
(including any investigative, legal and other expenses reasonably incurred in
connection with, and any amount paid in settlement of, any action, suit or
proceeding or any claim asserted, but after deducting any contribution received
by the Company from persons other than Cowen, such as persons who control the
Company within the meaning of the Securities Act, officers of the Company who
signed the Registration Statement and directors of the Company, who also may be
liable for contribution) to which the Company and Cowen may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and Cowen on the other. The relative benefits
received by the Company on the one hand and Cowen on the other hand shall be
deemed to be in the same proportion as the total Net Proceeds from the sale of
the Placement Shares (before deducting expenses) received by the Company bear to
the total compensation received by Cowen from the sale of Placement Shares
(before deducting expenses) on behalf of the Company.  If, but only if, the
allocation provided by the foregoing sentence is not permitted by applicable
law, the allocation of contribution shall be made in such proportion as is
appropriate to reflect not only the relative benefits referred to in the
foregoing sentence but also the relative fault of the Company, on the one hand,
and Cowen, on the other, with respect to the statements or omission that
resulted in such loss, claim, liability, expense or damage, or action in respect
thereof, as well as any other relevant equitable considerations with respect to
such offering. Such relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or omission or alleged omission to state a material fact relates to information
supplied by the Company or Cowen, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The Company and Cowen agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof.  Notwithstanding the foregoing
provisions of this Section 9(d), Cowen shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of Cowen, will have the same rights to contribution as that party, and
each officer of the Company who signed the Registration Statement and each
director of the Company will have the same rights to contribution as the
Company, subject in each case to the provisions hereof. Any party entitled to
contribution, promptly after receipt of notice of commencement of any action
against such party in respect of which a claim for contribution may be made
under this Section 9(d), will notify any such party or parties from whom
contribution may be sought, but the omission to so notify will not relieve that
party or parties from whom contribution may be sought from any other obligation
it or they may have under this Section 9(d) except to the extent that the
failure to so notify such other party materially prejudiced the substantive
rights or defenses of the party from whom contribution is

 

24

--------------------------------------------------------------------------------


 

sought. Except for a settlement entered into pursuant to the last sentence of
Section 9(c) hereof, no party will be liable for contribution with respect to
any action or claim settled without its written consent if such consent is
required pursuant to Section 9(c) hereof.

 

10.                               Representations and Agreements to Survive
Delivery.  The indemnity and contribution agreements contained in Section 9 of
this Agreement and all representations and warranties of the Company herein or
in certificates delivered pursuant hereto shall survive, as of their respective
dates, regardless of (i) any investigation made by or on behalf of Cowen, any
controlling persons, or the Company (or any of their respective officers,
directors or controlling persons), (ii) delivery and acceptance of the Placement
Shares and payment therefor or (iii) any termination of this Agreement.

 

11.                               Termination.

 

(a)                                 Cowen shall have the right by giving notice
as hereinafter specified at any time to terminate this Agreement if (i) any
Material Adverse Change, or any development that would reasonably be expected to
result in a Material Adverse Change has occurred that, in the reasonable
judgment of Cowen, may materially impair the ability of Cowen to sell the
Placement Shares hereunder, (ii) the Company shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder; provided,
however, in the case of any failure of the Company to deliver (or cause another
person to deliver) any certification, opinion, or letter required under Sections
7(m), 7(n), or 7(o), Cowen’s right to terminate shall not arise unless such
failure to deliver (or cause to be delivered) continues for more than thirty
(30) days from the date such delivery was required; (iii) any other condition of
Cowen’s obligations hereunder is not fulfilled, or (iv), any suspension or
limitation of trading in the Placement Shares or in securities generally on
Nasdaq shall have occurred.  Any such termination shall be without liability of
any party to any other party except that the provisions of
Section 7(g) (Expenses), Section 9 (Indemnification and Contribution),
Section 10 (Representations and Agreements to Survive Delivery), Section 16
(Applicable Law; Consent to Jurisdiction) and Section 17 (Waiver of Jury Trial)
hereof shall remain in full force and effect notwithstanding such termination.
If Cowen elects to terminate this Agreement as provided in this Section 11(a),
Cowen shall provide the required notice as specified in Section 12 (Notices).

 

(b)                                 The Company shall have the right, by giving
ten (10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(c)                                  Cowen shall have the right, by giving ten
(10) days notice as hereinafter specified to terminate this Agreement in its
sole discretion at any time after the date of this Agreement.  Any such
termination shall be without liability of any party to any other party except
that the provisions of Section 7(g), Section 9, Section 10, Section 16 and
Section 17 hereof shall remain in full force and effect notwithstanding such
termination.

 

(d)                                 Unless earlier terminated pursuant to this
Section 11, this Agreement shall automatically terminate upon the issuance and
sale of all of the Placement Shares through Cowen on the terms and subject to
the conditions set forth herein; provided that the provisions of Section

 

25

--------------------------------------------------------------------------------


 

7(g), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.

 

(e)                                  This Agreement shall remain in full force
and effect unless terminated pursuant to Sections 11(a), (b), (c), or (d) above
or otherwise by mutual agreement of the parties; provided, however, that any
such termination by mutual agreement shall in all cases be deemed to provide
that Section 7(g), Section 9, Section 10, Section 16 and Section 17 shall remain
in full force and effect.

 

(f)                                   Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by Cowen or the Company, as the
case may be. If such termination shall occur prior to the Settlement Date for
any sale of Placement Shares, such Placement Shares shall settle in accordance
with the provisions of this Agreement.

 

(g) Subject to the additional limitations set forth in Section 7 of this
Agreement, in the event of termination of this Agreement by the Company prior to
the sale of any Placement Shares, Cowen shall be entitled only to reimbursement
of its out of pocket expenses actually incurred.

 

12.                               Notices.  All notices or other communications
required or permitted to be given by any party to any other party pursuant to
the terms of this Agreement shall be in writing, unless otherwise specified in
this Agreement, and if sent to Cowen, shall be delivered to Cowen at Cowen and
Company, LLC, 599 Lexington Avenue, New York, NY 10022, fax no. 646-562-1124,
Attention:  General Counsel with a copy to Duane Morris LLP, attention: James T.
Seery, e-mail: jtseery@duanemorris.com; or if sent to the Company, shall be
delivered to Vericel Corporation, 64 Sidney Street, Cambridge, MA 02139, email:
gmichel@vcel.com, attention: Gerard Michel, Chief Financial Officer with a copy
to attention: General Counsel. Each party to this Agreement may change such
address for notices by sending to the parties to this Agreement written notice
of a new address for such purpose.  Each such notice or other communication
shall be deemed given (i) when delivered personally, by email or by verifiable
facsimile transmission (with an original to follow) on or before 4:30 p.m., New
York City time, on a Business Day (as defined below), or, if such day is not a
Business Day on the next succeeding Business Day, (ii) on the next Business Day
after timely delivery to a nationally-recognized overnight courier (iii) on the
Business Day actually received if deposited in the U.S. mail (certified or
registered mail, return receipt requested, postage prepaid) and (iv) when
delivered by electronic communication (“Electronic Notice”), at the time the
party sending Electronic Notice receives verification of receipt by the
receiving party, other than via auto-reply. For purposes of this Agreement,
“Business Day” shall mean any day on which the Nasdaq and commercial banks in
the City of New York are open for business.

 

13.                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the Company and Cowen and their
respective successors and the affiliates, controlling persons, officers and
directors referred to in Section 9 hereof. References to any of the parties
contained in this Agreement shall be deemed to include the successors and
permitted assigns of such party. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective successors and permitted assigns any

 

26

--------------------------------------------------------------------------------


 

rights, remedies, obligations or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement. Neither party may
assign its rights or obligations under this Agreement without the prior written
consent of the other party; provided, however, that Cowen may assign its rights
and obligations hereunder to an affiliate of Cowen without obtaining the
Company’s consent , so long as such affiliate is a registered broker dealer.

 

14.                               Adjustments for Share Splits.  The parties
acknowledge and agree that all share-related numbers contained in this Agreement
shall be adjusted to take into account any share split, share dividend or
similar event effected with respect to the Common Stock.

 

15.                               Entire Agreement; Amendment; Severability. 
This Agreement (including all schedules and exhibits attached hereto and
Placement Notices issued pursuant hereto) constitutes the entire agreement and
supersedes all other prior and contemporaneous agreements and undertakings, both
written and oral, among the parties hereto with regard to the subject matter
hereof. Neither this Agreement nor any term hereof may be amended except
pursuant to a written instrument executed by the Company and Cowen.  In the
event that any one or more of the provisions contained herein, or the
application thereof in any circumstance, is held invalid, illegal or
unenforceable as written by a court of competent jurisdiction, then such
provision shall be given full force and effect to the fullest possible extent
that it is valid, legal and enforceable, and the remainder of the terms and
provisions herein shall be construed as if such invalid, illegal or
unenforceable term or provision was not contained herein, but only to the extent
that giving effect to such provision and the remainder of the terms and
provisions hereof shall be in accordance with the intent of the parties as
reflected in this Agreement.

 

16.                               Applicable Law; Consent to Jurisdiction. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the principles of conflicts of
laws. Each party hereby irrevocably submits to the non-exclusive jurisdiction of
the state and federal courts sitting in the City of New York, borough of
Manhattan, for the adjudication of any dispute hereunder or in connection with
any transaction contemplated hereby, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof (certified or registered
mail, return receipt requested) to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof.  Nothing contained
herein shall be deemed to limit in any way any right to serve process in any
manner permitted by law.

 

17.                               Waiver of Jury Trial.  The Company and Cowen
each hereby irrevocably waives any right it may have to a trial by jury in
respect of any claim based upon or arising out of this Agreement or any
transaction contemplated hereby.

 

18.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that:

 

(a)                                 Cowen has been retained solely to act as
sales agent in connection with the sale of the Common Stock and that no
fiduciary, advisory or agency relationship between the Company and Cowen has
been created in respect of any of the transactions contemplated by this

 

27

--------------------------------------------------------------------------------


 

Agreement, irrespective of whether Cowen has advised or is advising the Company
on other matters;

 

(b)                                 the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement;

 

(c)                                  the Company has been advised that Cowen and
its affiliates are engaged in a broad range of transactions which may involve
interests that differ from those of the Company and that Cowen has no obligation
to disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

 

(d)                                 the Company waives, to the fullest extent
permitted by law, any claims it may have against Cowen, for breach of fiduciary
duty or alleged breach of fiduciary duty in connection with the sale of the
Placement Shares under this Agreement and agrees that Cowen shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary claim or to any person asserting a fiduciary duty claim on behalf of
or in right of the Company, including stockholders, partners, employees or
creditors of the Company.

 

19.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument. Delivery of an
executed Agreement by one party to the other may be made by facsimile
transmission.

 

20.                               Definitions. As used in this Agreement, the
following term has the meaning set forth below:

 

(a)                                 “Applicable Time” means the date of this
Agreement, each Representation Date, the date on which a Placement Notice is
given, and any date on which Placement Shares are sold hereunder.

 

(b)                                 “Agent’s Information” means, solely the
following information in the Prospectus: the third sentence of the eighth
paragraph under the caption “Plan of Distribution” in the Prospectus.

 

[Remainder of Page Intentionally Blank]

 

28

--------------------------------------------------------------------------------


 

If the foregoing correctly sets forth the understanding between the Company and
Cowen, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and Cowen.

 

 

Very truly yours,

 

 

 

COWEN AND COMPANY, LLC

 

 

 

 

 

By:

/s/ Grant Miller

 

Name:

Grant Miller

 

Title:

Managing Director

 

 

Head of Equity Capital Markets

 

 

 

 

 

ACCEPTED as of the date

 

first-above written:

 

 

 

VERICEL CORPORATION

 

 

 

 

 

By:

/s/ Nick Colangelo

 

Name:

Nick Colangelo

 

Title:

CEO

 

29

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FORM OF PLACEMENT NOTICE

 

From:

[                             ]

Cc:

[                             ]

To:

[                             ]

Subject:

Cowen at the Market Offering—Placement Notice

Date:

                       , 20     

 

Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Vericel Corporation (the “Company”), and Cowen and Company,
LLC (“Cowen”) dated October 10, 2016 (the “Agreement”), I hereby request on
behalf of the Company that Cowen sell up to [  ] shares of the Company’s common
stock, no par value per share, at a minimum market price of $        per share. 
Sales should begin on the date of this Notice and shall continue until [DATE]
[all shares are sold].

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

Notice Parties

 

The Company

 

 

 

Gerard Michel

Chief Financial Officer

 

 

Sandra Pennell

Controller

 

 

Cowen

 

 

 

Robert Sine

Managing Director

 

 

William Follis

Director

 

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Compensation

 

Cowen shall be paid compensation equal to 3.0% of the gross proceeds from the
sales of Common Stock pursuant to the terms of this Agreement.

 

--------------------------------------------------------------------------------


 

Exhibit 7(m)

 

OFFICER CERTIFICATE

 

The undersigned, the duly qualified and elected
                                         , of Vericel Corporation (“Company”), a
Michigan corporation, does hereby certify in such capacity and on behalf of the
Company, pursuant to Section 7(m) of the Sales Agreement dated October 10, 2016
(the “Sales Agreement”) between the Company and Cowen and Company, LLC, that to
the knowledge of the undersigned.

 

(i)            The representations and warranties of the Company in Section 6 of
the Sales Agreement (A) to the extent such representations and warranties are
subject to qualifications and exceptions contained therein relating to
materiality or Material Adverse Change, are true and correct on and as of the
date hereof with the same force and effect as if expressly made on and as of the
date hereof, except for those representations and warranties that speak solely
as of a specific date and which were true and correct as of such date, and
(B) to the extent such representations and warranties are not subject to any
qualifications or exceptions, are true and correct in all material respects as
of the date hereof as if made on and as of the date hereof with the same force
and effect as if expressly made on and as of the date hereof except for those
representations and warranties that speak solely as of a specific date and which
were true and correct as of such date; and

 

(ii)           The Company has complied with all agreements and satisfied all
conditions on its part to be performed or satisfied pursuant to the Sales
Agreement at or prior to the date hereof.

 

Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Sales Agreement.

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

 

--------------------------------------------------------------------------------